 

 

 

USDC SDNY
DOCUMENT

NICALLY FILED
UNITED STATES DISTRICT COURT ELECTRO

SOUTHERN DISTRICT OF NEW YORK |) DOC "Sr utal ew.
DATE FILED:_U{! 3 zeta)

 

 

 

 

 

 

 

UNITED STATES OF AMERICA,
No. 19 Cr. 497-01 (NSR)
-against- No. 19 Cr. 497-02 (NSR)
No. 19 Cr. 497-03 (NSR)
NACHMAN HELBRANS, MAYER ROSNER, No. 19 Cr. 497-04 (NSR)
ARON ROSNER, JACOB ROSNER, MATITYAU No. 19 Cr. 497-05 (NSR)
MOSHE MALKA, and MORDECHAY MALKA, No. 19 Cr. 497-09 (NSR)

Defendants. ORDER

 

 

NELSON S. ROMAN, United States District Judge:

By memorandum endorsement dated March 18, 2020, the Court extended the motion
briefing schedule for Defendants Helbrans (01), Mayer Rosner (02), Aron Rosner (03), Jacob
Rosner (04), Matityau Moshe Malka (05) and Mordechay Malka (09). (See ECF No. 75.) In light
of the COVID-19 Pandemic, the Court further extends the briefing schedule as follows:

Defense motions are due on: May 20, 2020

Government’s responses are due on: July 6, 2020

Defense replies are due on: July 21, 2020.

There will be no further extensions to the briefing schedule.

Furthermore, in light of the COVID-19 Pandemic, the limited resources of courts within
this District, and the need to obtain a Yiddish interpreter, the hearing currently scheduled for
Defendant Matityau Moshe Malka (05) in accordance with Faretta v. California, 422 U.S. 806
(1975) is hereby adjourned from April 28, 2020 at 10:30 a.m. to May 27, 2020 at 10:00 a.m.

Defendant Mayer Rosner’s (02) application for a Faretta hearing is GRANTED. The

Faretta hearing is hereby scheduled for May 27, 2020 at 12:00 p.m.
 

Defendant Mordechay Malka’s (09) application for a Faretta hearing is GRANTED. The

Faretta hearing is hereby scheduled for June 3, 2020 at 10:00 a.m.

The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 80 and

81.

Dated: April 3, 2020
White Plains, New York

SO Of

a a “——

ro 2
F OLF 4

ia
a
D <
- if sat
on yw oe
ae a
—_ -

<a

 

CNEESON S. ROMAN
United States District Judge
